Citation Nr: 1628600	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  08-19 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased initial rating for service-connected posttraumatic stress disorder (PTSD), currently rated at 70 percent. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1965 to May 1970.

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2007 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

Prior to the promulgation of a decision by the Board, the RO, in a September 2008 rating decision, fully granted the benefits sought on appeal, namely, an initial rating of 70 percent for service-connected PTSD.


CONCLUSION OF LAW

As the benefit sought on appeal has been granted, the Board has no jurisdiction in this matter, and it must be dismissed. 38 U.S.C.A. § 7105(d)(5)  (West 2014); 38 C.F.R. § 20.101 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105.  When there is no case or controversy, or when a once live case or controversy becomes moot.  See Bond v. Derwinski, 2 Vet. App. 376, 377 (1992).

In an October 2007 rating decision, the RO granted the Veteran service connection for PTSD effective August 11, 2004, the original date of the claim, with a 50 percent rating.  In March 2008, the Veteran filed a notice of disagreement.  The Veteran asserted that he was entitled to a higher percentage "such as 70-80 percent" due to his suicidal tendencies.  The appeal was perfected with the RO's issuance of an April 2008 Statement of the Case followed by the Veteran's submission of a VA Form 9.  In the VA Form 9, the Veteran again asserted that he felt VA did not consider his suicidal tendencies and contended that he should be awarded 20 percent more for service connection, which equates to a 70 percent rating.  Therefore, the Veteran explicitly limited his claim to the issue of entitlement to a particular disability rating which is less than the maximum disability rating allowed by law. See AB v. Brown, 6 Vet. App. 35, 39 (1993).  

The benefit the Veteran sought was then granted in a September 2008 rating decision, where the RO increased the Veteran's initial PTSD rating to 70 percent with a temporary total rating from July 30, 2008 to September 31, 2008 for a psychiatric hospitalization with a reinstatement of the 70 percent rating.  The Veteran's statements at that time indicated he was fully aware his appeal had been satisfied.  In a report of contact dated in November 2008, the Veteran replied in response to a VA employee's question of whether he was seeking an increase in his PTSD rating, "he already got that," but he was then pursing a claim for unemployability (which was, incidentally, also granted).  

Therefore, not only did the Veteran limit his appeal to entitlement to 70 percent rating for PTSD, after such a rating was granted, he acknowledged that he was not seeking an additional increase as he "already got" what he wanted, but that he was pursuing a total rating, which was also later granted.  Given that the 70 percent rating expressly sought by the Veteran was granted at the RO level, there is no "controversy" or "issue" currently before the Board.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994) (a case or controversy must exist in order to obtain appellate review).  Without any remaining error of fact or law for the Board to address, the appeal must be dismissed.  The Board recognizes that the VA Form 9 the Veteran submitted in 2008 did request a hearing before the Board, and this was not done, but since the benefit he sought on appeal was granted in full by the RO, there remains no controversy warranting scheduling a hearing.  



ORDER

The claim of entitlement to an increased initial rating for PTSD, currently rated as 70 percent disabling, is dismissed.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


